  Case: 1:17-md-02804-DAP Doc #: 3213 Filed: 03/09/20 1 of 2. PageID #: 492111



                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                   )   MDL No. 2804
OPIATE LITIGATION                              )
                                               )   CASE NO. 1:17-MD-2804
                                               )
                                               )   JUDGE DAN AARON POLSTER
                                               )


              MOTION FOR LEAVE TO SUBSTITUTE COUNSEL FOR PLAINTIFF
                          COUNTY OF TUSCARAWAS, OHIO

        Pursuant to Local Rule 83.9, Plaintiff, County of Tuscarawas, Ohio, by and through

undersigned counsel, hereby requests leave of Court to substitute Attorneys Joshua E. O’Farrell

and Jude B. Streb of the law firm of Buckingham, Doolittle & Burroughs, LLC in place of

Donald W. Davis, Jr. of the law firm Brennan, Manna & Diamond, and Lee Plakas of the law

firm of Tzangas, Plakas & Mannos as counsel of record for the Plaintiff. Upon granting of this

Motion, counsel of record for Plaintiff, County of Tuscarawas, Ohio, will be Attorney Linda J.

Singer of Motley Rice, Attorneys Joshua E. O’Farrell and Jude B. Streb of Buckingham,

Doolittle & Burroughs, LLC, and Tuscarawas County Prosecutor Ryan Styer.

        Undersigned counsel certified that they have provided written notice of the substitution to

Plaintiff, County of Tuscarawas, Ohio, which has consented to this substitution. Undersigned

counsel also certifies that by the CM/ECF service of this filing they have notified all parties to

this case of this substitution.

        Plaintiff, County of Tuscarawas, Ohio, and its counsel request that service of copies of all

notices, pleadings, motions, filings, and other papers required or permitted to be served and/or

filed in this action, be served upon undersigned counsel via the address listed below.
  Case: 1:17-md-02804-DAP Doc #: 3213 Filed: 03/09/20 2 of 2. PageID #: 492112



                                             Respectfully submitted,

                                             BUCKINGHAM, DOOLITTLE & BURROUGHS, LLC


                                              /s/ Joshua E. O’Farrell
                                              Joshua E. O’Farrell (#0087061)
                                              Jude B. Streb (#0071529)
                                              4277 Munson Street NW
                                              Canton, Ohio 44718
                                              Telephone:     (330) 492-8717
                                              Fax:           (330) 492-9625
                                              Email: jofarrell@bdblaw.com
                                                      jstreb@bdblaw.com

                                              Counsel for Plaintiff, County of Tuscarawas, Ohio



                                   CERTIFICATE OF SERVICE

        I certify that on this 9th day of March, 2020, a copy of the foregoing Motion for Leave to
Substitute Counsel was filed electronically via the Court’s electronic filing system, which will
send this filing to all parties of record.




                                                     /s/ Joshua E. O’Farrell
                                                     Joshua E. O’Farrell (#0087061)




CT2:769511_v1




                                                2
